Case 18-17227        Doc 55     Filed 05/13/19     Entered 05/13/19 16:07:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 17227
         Paul Tucker
         Regina V Tucker
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/16/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/24/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-17227             Doc 55           Filed 05/13/19    Entered 05/13/19 16:07:22                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $5,353.98
           Less amount refunded to debtor                                  $738.48

 NET RECEIPTS:                                                                                              $4,615.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,981.19
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $234.31
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,215.50

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                    Unsecured         680.00           NA              NA            0.00       0.00
 AFNI, Inc                                 Unsecured         571.00           NA              NA            0.00       0.00
 Alexian Brothers Hospital                 Unsecured         726.83           NA              NA            0.00       0.00
 AMER FST FIN                              Unsecured      1,125.00            NA              NA            0.00       0.00
 Amita Alexian Brothers Medical Center     Unsecured         402.51           NA              NA            0.00       0.00
 Ascension Smart Health Medical Plan       Unsecured           0.00           NA              NA            0.00       0.00
 Aspire Visa                               Unsecured           0.00           NA              NA            0.00       0.00
 Associated Pathology Consultants          Unsecured           0.00           NA              NA            0.00       0.00
 Associated Pathology Consultants- Elmhu   Unsecured          28.00           NA              NA            0.00       0.00
 Atlanta Credit Corporation                Unsecured      3,118.15            NA              NA            0.00       0.00
 Bridge Lending Solutions                  Unsecured         575.00           NA              NA            0.00       0.00
 Cardiovascular Associates at ABHVI        Unsecured          57.87           NA              NA            0.00       0.00
 City of Chicago - Dep't of Revenue        Unsecured         800.00           NA              NA            0.00       0.00
 City of Chicago Parking Tickets           Unsecured           0.00           NA              NA            0.00       0.00
 Comcast                                   Unsecured           0.00           NA              NA            0.00       0.00
 ComEd                                     Unsecured      1,400.00            NA              NA            0.00       0.00
 Crd Prt Asso                              Unsecured           0.00           NA              NA            0.00       0.00
 Credit Collection Services                Unsecured         455.00           NA              NA            0.00       0.00
 Diversified Consultant                    Unsecured      2,501.00            NA              NA            0.00       0.00
 Diversified Consultant                    Unsecured      1,008.00            NA              NA            0.00       0.00
 Dupage Medical Group                      Unsecured         500.00           NA              NA            0.00       0.00
 Edward Elmhurst Health                    Unsecured         189.45           NA              NA            0.00       0.00
 Elmhurst Radiologist SC                   Unsecured          28.75           NA              NA            0.00       0.00
 HERTG ACCPT                               Unsecured           0.00           NA              NA            0.00       0.00
 Honor Finance LLC                         Secured        7,741.00       7,465.22        7,465.22        700.00        0.00
 Illinois Tollway                          Unsecured      3,000.00            NA              NA            0.00       0.00
 Inbox Loan                                Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00    11,785.27        11,785.27           0.00       0.00
 Internal Revenue Service                  Priority       1,967.00       2,771.74        2,771.74           0.00       0.00
 L J ROSS ASSOCIATES IN                    Unsecured      1,572.00            NA              NA            0.00       0.00
 Malcom S Gerald and Associates Inc        Unsecured         484.53           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-17227            Doc 55            Filed 05/13/19    Entered 05/13/19 16:07:22                 Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim           Claim        Claim        Principal       Int.
 Name                                          Class   Scheduled        Asserted     Allowed         Paid          Paid
 MBB                                       Unsecured         256.00             NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE                    Unsecured         746.83             NA           NA            0.00        0.00
 Midland Funding c/o Blitt & Gaines P C    Unsecured      5,540.47              NA           NA            0.00        0.00
 MIRAMEDRG                                 Unsecured         794.00             NA           NA            0.00        0.00
 Monterey Financial Services               Unsecured           0.00             NA           NA            0.00        0.00
 Mutual of Omaha Bank                      Unsecured          32.00             NA           NA            0.00        0.00
 New York Life Insurance and Annuity Cor   Unsecured           0.00             NA           NA            0.00        0.00
 Patel, Nitin and GK                       Unsecured      2,400.00              NA           NA            0.00        0.00
 REGIONAL ACCEPTANCE CO                    Unsecured     15,844.00              NA           NA            0.00        0.00
 Short Term Loans, LLC                     Unsecured           0.00             NA           NA            0.00        0.00
 Speedy Cash                               Unsecured           0.00             NA           NA            0.00        0.00
 Sprint                                    Unsecured      1,500.00              NA           NA            0.00        0.00
 TCF Bank                                  Unsecured           0.00             NA           NA            0.00        0.00
 U S DEPT OF ED/GSL/ATL                    Unsecured         401.00             NA           NA            0.00        0.00
 USAA                                      Unsecured           0.00             NA           NA            0.00        0.00
 Village of Bellwood                       Unsecured      4,000.00              NA           NA            0.00        0.00
 Village of Riverdale                      Unsecured           0.00             NA           NA            0.00        0.00
 Webbank-Fingerhut                         Unsecured           0.00             NA           NA            0.00        0.00
 Westlake Financial Services               Secured       18,361.00       18,525.22     18,525.22        700.00         0.00


 Summary of Disbursements to Creditors:
                                                                         Claim           Principal                Interest
                                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00                $0.00                  $0.00
       Mortgage Arrearage                                              $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                                    $25,990.44            $1,400.00                  $0.00
       All Other Secured                                               $0.00                $0.00                  $0.00
 TOTAL SECURED:                                                   $25,990.44            $1,400.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                        $0.00                $0.00               $0.00
        Domestic Support Ongoing                                          $0.00                $0.00               $0.00
        All Other Priority                                            $2,771.74                $0.00               $0.00
 TOTAL PRIORITY:                                                      $2,771.74                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $11,785.27                   $0.00               $0.00


 Disbursements:

          Expenses of Administration                                       $3,215.50
          Disbursements to Creditors                                       $1,400.00

 TOTAL DISBURSEMENTS :                                                                                     $4,615.50


UST Form 101-13-FR-S (9/1/2009)
Case 18-17227        Doc 55      Filed 05/13/19     Entered 05/13/19 16:07:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
